Citation Nr: 0303241	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 1999 
for a grant of nonservice-connected pension benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1969.

Procedural history

In a February 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Washington, D.C. 
(the RO) granted the veteran's claim of entitlement to a non 
service-connected pension, effective March 19, 1999. 
He filed a notice of disagreement (NOD) in March 2000, and 
the RO issued a statement of the case (SOC) in January 2001.  
The veteran did not file a timely appeal.

In November 2001, the veteran again requested an earlier 
effective date for his non service-connected pension.  A 
February 2002 rating decision of the RO denied the veteran's 
claim of entitlement to an effective date prior to March 19, 
1999 for the grant of nonservice-connected pension benefits.  
The veteran filed a NOD in March 2002, and the RO issued a 
SOC in April 2002.  The veteran perfected his appeal by 
filing a VA Form 9 in April 2002.   

In January 2002, the veteran through his representative filed 
a claim of clear and unmistakable error (CUE) in the January 
2001 SOC which denied an earlier effective date for the non 
service-connected pension claim.  The RO issued a 
supplemental statement of the case in May 2002 which 
incorporated the CUE claims as part of the earlier effective 
date issue on appeal.  For reasons which will become obvious, 
the CUE claim is rendered moot by the Board's decision 
herein.

The veteran testified at a hearing chaired by the undersigned 
member of the Board sitting in Washington, D.C. in November 
2002. 

The Board has identified another issue in appellate status, 
namely whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  The procedural history of that issue will be 
described in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is evidence on file that the veteran filed a claim 
for pension benefits which was received by VA on July 2, 1997 
but which was never finally adjudicated.

2.  A subsequent claim for nonservice-connected pension 
benefits was received by VA on March 19, 1999.

3.  A February 2000 rating decision granted entitlement to 
nonservice-connected pension benefits and assigned an 
effective date of March 19, 1999.


CONCLUSION OF LAW

An effective date of July 2, 1997 is warranted for the award 
of non service-connected pension benefits.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date prior 
to the currently assigned effective date of March 19, 1999 
for the grant of nonservice-connected pension benefits.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The April 2002 Statement of the Case contains the relevant 
law and regulations and the types of evidence that could be 
submitted by the veteran in support of his claim.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  

The Board also observes in this connection that in general, 
an earlier effective date claim does not involve the 
submission of additional evidence apart from what already 
resides in the claims folder.  In this case, as discussed 
below, the outcome rests on evidence already contained in the 
claims folder, or evidence which has apparently been 
misplaced and cannot be located. 

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claim of 
entitlement to an earlier effective date for the grant of 
nonservice-connected benefits, including specifically under 
the VCAA, and that no further notice is required.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2002)].  

Of record are all available records relevant to a 
determination of the issue on appeal.  Additionally, there 
are multiple statements by and on behalf of the veteran.  The 
veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim, including at the veteran's personal hearing before 
the undersigned in November 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits.  



Pertinent law and regulations

Claims for VA benefits

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2002).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 
3.1(r) (2002).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c) (2002).

Effective dates

Except as otherwise provided, the effective date of an award 
of pension based on an original claim or a claim reopened 
after final disallowance will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2002).

Factual Background

According to information on file, the veteran's VA claims 
folder has been rebuilt.  It is difficult to determine what 
evidence is missing.

Of record is a VA form dated July 2, 1997 from a Medical 
Records Technician, which has the notation "Attn: Veteran 
Pension".  Enclosed were copies of the information the 
veteran requested involving outpatient notes dated from March 
27, 1997 to June 5, 1997.  Added to the file on July 17, 1997 
were copies of the VA outpatient treatment records dated from 
March 27, 1997 to June 5, 1997.
Also in the file is a copy of a July 22, 1997 letter from VA 
to the veteran in which it is noted that "We have received 
your application for benefits.  It is our sincere desire to 
decide your case promptly.  However, as we have a great 
number of claims, a decision on yours may be delayed.  We are 
now in the process of deciding whether additional evidence or 
information is needed.  If we need anything else from you, we 
will contact you, so there is no need to contact us in the 
meantime."
There is no pertinent evidence for a number of months 
thereafter.   

Received by VA on March 19, 1999 was a VA Form 21-526, 
Veteran's Application For Compensation Or Pension. A February 
2000 rating decision granted entitlement to nonservice-
connected pension benefits effective March 19, 1999.

The veteran testified at the personal hearing before the 
undersigned sitting in Washington, D.C. in November 2002 to 
the effect that he filed a claim for nonservice-connected 
pension benefits in July 1997 that was never acted upon 
(hearing transcript page 2).  He eventually re-filed his 
claim, which was granted.  The veteran and his representative 
contended that the effective date of the non service-
connected pension should be the date he originally filed the 
claim, in July 1997.

Analysis

It has been contended by and on behalf of the veteran, 
including at his November 2002 personal hearing, that the 
effective date of his award of nonservice-connected pension 
benefits should be in June or July 2002 because the veteran 
originally applied for pension benefits at that time and the 
claim was never adjudicated by the RO.

The Board is obligated to consider all of the evidence of 
record.  See 38 U.S.C.A. § 7104(a). "Evidence" is defined as: 
"All the means by which any alleged matter of fact, the truth 
of which is submitted to investigation, is established or 
disproved." See Forshey v. West, 12 Vet. App. 71, 73-74 
(1998). In short, evidence is anything that tends to make the 
existence of a relevant fact more or less likely.  Based on 
the evidence as a whole, the Board finds that an effective 
date of July 2, 1997 is warranted under the circumstances 
presented in this case.   

The Board again observes that the veteran's VA claims folder 
has been rebuilt.  It is clear that documents are missing and 
are lost, although the precise nature of the missing 
documents cannot be ascertained. 

A review of the file shows that the veteran submitted 
information in July 1997 that was interpreted as a claim of 
some sort by VA, although the evidence on file does not 
specify exactly what type of claim was filed in July 1997.  
According to a VA letter dated July 22, 1997, unspecified 
material submitted by the veteran was considered an 
application for unspecified benefits.  

The veteran has contended that his claim in July 1997 was for 
nonservice-connected pension benefits.  There is no evidence 
on file to contradict this contention.  In fact, the form 
dated July 2, 1997 has the notation "Attention: Veteran 
Pension".  In addition, there is nothing of record which 
would suggest that the veteran was interested in pursuing any 
other claim in 1997. 

Because material relevant to an application for benefits was 
apparently lost in July 1997 through no fault of the veteran, 
because a claim of some kind was clearly received by VA in 
July 1997, because the veteran has contended that the claim 
in July 1997 was for nonservice-connected pension benefits, 
and because there is no evidence on file to contradict the 
veteran's contention, the Board finds that a claim for 
nonservice-connected pension benefits was received by VA on 
July 2, 1997, which is the date the communication annotated 
"Attention: Veteran Pension" was received by the RO.  

Since the veteran's claim for nonservice-connected pension 
benefits was submitted in July 1997 and was never finally 
adjudicated, it must be considered a pending claim under the 
provisions of 38 C.F.R. § 3.160(c) (2002) until the issue was 
granted by the RO in its February 2000 rating decision.  

Consequently, the Board concludes that July 2, 1997 is the 
date that a claim for nonservice-connected pension benefits 
was received by VA and should be the effective date of the 
grant of nonservice-connected pension benefits.

As a final comment, as the Board observed in the 
Introduction, it was contended on behalf of the veteran in 
January 2002 that a January 2001 SOC was clearly and 
unmistakably erroneous in failing to grant an effective date 
in July 1997 for entitlement to nonservice-connected pension 
benefits.  Based on this decision, which constitutes a 
complete grant of the benefit sought, the claim that the 
January 2001 SOC was clearly and unmistakably erroneous is 
moot. 


ORDER

An effective date of July 2, 1997 is assigned for the grant 
of nonservice-connected pension benefits, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In the same February 2000 rating decision which granted the 
veteran a non service-connected pension, his claim of 
entitlement to service connection for hypertension was 
denied.  He filed a NOD in September 2000, and the RO issued 
a SOC in January 2001.  The veteran did not file a 
substantive appeal.

In July 2001, the veteran contacted the RO concerning 
additional medical records pertaining to his claimed 
hypertension.  This was interpreted by the RO as a request to 
reopen his claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented].  An October 2001 RO rating 
decision determined that no new and material evidence had 
been submitted to reopen a claim for service connected for 
hypertension.  

A VA Form 9, Appeal To Board Of Veterans' Appeals, was 
received in November 2001.  Although the form was denominated 
a substantive appeal, it did not serve that purpose.  As 
described in the Introduction, a substantive appeal had 
previously been perfected as to the  earlier effective date 
claim.  The veteran also disagreed with the October 2001 
rating decision, in essence contending that he had submitted 
new and material evidence which was sufficient to reopen his 
claim of entitlement to service connection for hypertension.  
Notwithstanding the use of a wrong form, the Board construes 
this to be a NOD as to the October 2001 rating decision.  
See EF, supra. 

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a SOC as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension.  Under the Court's 
jurisprudence, the Board is obligated to remand this issue so 
that a SOC may be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO must issue a SOC pertaining to the 
issue of whether new and material 
evidence has been presented to reopen a 
claim for entitlement to service 
connection for hypertension.  The veteran 
and his representative should be provided 
with copies of the SOC and advised of the 
time period in which to perfect the 
appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

